Appellant was convicted of aggravated assault by the judge who tried the case, a jury having been waived. His punishment was assessed at a fine of $25 and sixty days imprisonment in the county jail.
The complaint and information contain two counts, one charging the assault to have been committed with a rock, which was a deadly weapon; the other that the assault was aggravated by reason of the fact it produced serious bodily injury. There is nothing to indicate that the rock was a deadly weapon, except the fact that defendant, under the State's view, knocked the assaulted party down twice, hitting him in the back of the head the first time, and upon his getting up defendant struck him again and at this time he had a rock in his hand. The inference may be deduced that both blows were inflicted by the rock. The only evidence in regard to the seriousness of the wound was the testimony of the assaulted party wherein he states that he was laid up or suffered from the wound for a couple of weeks. This is *Page 515 
rather meager testimony to show that the assault was of a serious nature, but it may have been sufficient under the circumstances to have justified the court reaching the conclusion that serious bodily injury was inflicted. Taking this view of the matter the judgment will be affirmed.
Affirmed.
                          ON REHEARING.                         June 20, 1917.